 



CONFORMED COPY
EXHIBIT 10.25
     AMENDMENT No. 1 (this “Amendment”) dated as of February 14, 2008, to the
AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 31, 2007 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among USG CORPORATION, a Delaware corporation (the “Borrower”), the LENDERS
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and GOLDMAN SACHS CREDIT PARTNERS L.P., as Syndication
Agent.
          WHEREAS pursuant to the Credit Agreement, the Lenders and the Issuing
Bank have agreed to extend credit to the Borrower on the terms and subject to
the conditions set forth therein;
          WHEREAS the Borrower has requested that the Lenders consent to certain
amendments to the Credit Agreement as set forth herein; and
          WHEREAS the undersigned Lenders are willing so to amend the Credit
Agreement on the terms and subject to the conditions set forth herein;
          NOW, THEREFORE, in consideration of the mutual agreements herein
contained and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, and subject to the conditions set forth
herein, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
          SECTION 2. Amendments. (a) Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Leverage Ratio” in its entirety.
From and after the effectiveness hereof, all references thereto in the Credit
Agreement or in any of the other Loan Documents shall be deemed to mean and
refer to the “Consolidated Net Leverage Ratio.”
     (b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Net Debt Amount” in its entirety.
     (c) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following text and table immediately following the text “means, for any day” in
the definition of “Applicable Rate”:
     (a) during the Amendment Period with respect to any Loan, or with respect
to the facility fees payable pursuant to Section 2.12(a), the applicable rate
per annum set forth below under the caption “Revolving Loan ABR Spread”,
“Revolving Loan Eurodollar Spread” or “Revolving Facility Fee Rate”, as the case
may be, based upon the facility ratings assigned to the Borrower as of such
date:



--------------------------------------------------------------------------------



 



2

                              Revolving Loan           Revolving Facility
Ratings:   ABR   Revolving Loan   Facility Fee (Moody’s/S&P)   Spread  
Eurodollar Spread   Rate
Category 1
                       
 
                       
A3/A- or above
    0.000 %     0.465 %     0.085 %
 
                       
Category 2
                       
 
                       
Baa1/BBB+
    0.000 %     0.545 %     0.105 %
 
                       
Category 3
                       
 
                       
Baa2/BBB
    0.000 %     0.625 %     0.125 %
 
                       
Category 4
                       
 
                       
Baa3/BBB-
    0.000 %     0.725 %     0.150 %
 
                       
Ba1/BB+
    0.000 %     0.825 %     0.175 %
 
                       
Ba2/BB
    0.000 %     1.275 %     0.225 %
 
                       
Ba3/BB- or below
    0.000 %     1.475 %     0.275 %

     (b) after the Amendment Period
     (d) Section 1.01 of the Credit Agreement is hereby amended by replacing the
first sentence of the definition of “Consolidated Cash Interest Expense” with
the following text:
     “Consolidated Cash Interest Expense” means, for any period, the sum,
without duplication, of (a) the total net consolidated interest expense of the
Borrower and the Subsidiaries for such period (as shown on a consolidated income
statement of the Borrower for such period), plus (b) all cash dividends paid or
payable during such period in respect of Disqualified Equity Interests of the
Borrower or any Subsidiary (but expressly excluding any such dividends paid or
payable to the Borrower or any Subsidiary) and (c) commissions, interest,
discounts, yield and other amounts shown on a consolidated income statement of
the Borrower for such period as interest expense of the Borrower and its
Subsidiaries in respect of any Securitization Transactions; provided that the
term “Consolidated Cash Interest Expense” shall not include the interest expense
of the Borrower and the Subsidiaries relating to the outstanding principal
balance of the Tax Bridge Loan (or, prior to the drawing of the Tax Bridge Loan,
the second installment of principal due under the Asbestos Personal Injury Trust
Contingent Note) until the earlier of (i) the date that is 180 days after the
date on which the Borrower files its first Federal income tax return after the
final adjournment sine die of the 109th Congress of the United States of America
and (ii) September 30, 2008.



--------------------------------------------------------------------------------



 



3

     (e) Section 1.01 of the Credit Agreement is hereby amended by (i) replacing
the first “and” in the definition of “Loan Documents” with “,” and
(ii) inserting the text “and the Guarantee Agreement” immediately following the
text “Restatement Agreement” therein.
     (f) Section 1.01 of the Credit Agreement is hereby amended to replace the
definition of “Material Subsidiary” in its entirety with the following:
     “Material Subsidiary” means, at any time, (a) United States Gypsum Company,
(b) USG Interiors, Inc., (c) L&W Supply Corporation, and (d) each other
Subsidiary that, together with its subsidiaries, shall have accounted for more
than 5% of Consolidated EBITDA for the four consecutive fiscal quarter period of
the Borrower most-recently ended for which financial statements are required to
be delivered pursuant to Section 5.01 or referred to in Section 4.01; provided,
that if, at any time, the Subsidiaries that are not Material Subsidiaries
(collectively, the “Non-Material Subsidiaries”), taken as a whole, account for
15% or more in the aggregate of Consolidated EBITDA for the four consecutive
fiscal quarter period of the Borrower most-recently ended, then the Borrower
shall designate one or more additional Subsidiaries as Material Subsidiaries to
the effect that, after such designation, all the remaining Non-Material
Subsidiaries, taken as a whole, would not account for 15% or more in the
aggregate of Consolidated EBITDA for the four consecutive fiscal quarter period
of the Borrower most recently ended; and provided, further, that if Consolidated
EBITDA of the Borrower and its subsidiaries consolidated for such four fiscal
quarter period is at least ten percent (10%) lower than the average of the
annual Consolidated EBITDA for the last five years ending as of such date, then
such average annual Consolidated EBITDA should be substituted for purposes of
the computations pursuant to this definition. Notwithstanding the foregoing,
Consolidated EBITDA for any relevant fiscal quarter ending on or prior to
June 30, 2006 shall be deemed to be the amount set forth in the last sentence of
the definition of Consolidated EBITDA or, for any such periods not covered by
such last sentence of the definition of Consolidated EBITDA, derived in a manner
consistent with that used to derive the amounts set forth in such last sentence
of the definition of Consolidated EBITDA.
     (g) Section 1.01 of the Credit Agreement is hereby amended by replacing the
text “Sections 6.12 and 6.13” in the definition of “Pro Forma Basis” with
“Sections 6.12, 6.13, 6.14, 6.15 and/or 6.16, in each case, to the extent such
Sections are in effect as of the date of such determination”.
     (h) Section 1.01 of the Credit Agreement is hereby amended by replacing
clause (b) of the definition of “Total Indebtedness” with the following text:
“(b) shall include, without duplication, the aggregate outstanding principal
amount in respect of Securitization Transactions



--------------------------------------------------------------------------------



 



4

whether or not shown as a liability on the books and records of the Borrower and
its Subsidiaries.”
     (i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
     “Amendment No. 1 to the Amended and Restated Credit Agreement” means
Amendment No. 1 to the Amended and Restated Credit Agreement dated as of
February 14, 2008, among the Borrower, the Lenders party thereto and the
Administrative Agent.
     “Amendment No. 1 Effective Date” means the date on which Amendment No. 1 to
the Amended and Restated Credit Agreement shall have become effective following
the due satisfaction of the conditions set forth or referred to in Section 4
thereof.
     “Amendment Period” means the period commencing on the Amendment No. 1
Effective Date and ending December 31, 2010.
     “Capitalization Ratio” means, on any date of determination, the ratio
(expressed as a percentage) of (a) Total Indebtedness as of such date to (b) the
sum of (i) Total Indebtedness as of such date plus (ii) Total Stockholders’
Equity on the last day of the fiscal quarter of the Borrower most-recently ended
on or prior to such date.
     “Consolidated Net Leverage Ratio” means, on any date of determination, the
ratio of (a) the difference of (i) Total Indebtedness as of such date minus
(ii) unrestricted cash, unrestricted cash equivalents and unrestricted
marketable securities of the Borrower and the Subsidiaries as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters of
the Borrower ended on the last day of the fiscal quarter of the Borrower
most-recently ended on or prior to such date.
     “Guarantee Agreement” means the Guarantee Agreement among the Borrower, the
Subsidiary Loan Parties and the Administrative Agent, substantially in the form
of Exhibit C to the Credit Agreement, a copy of which is attached to Amendment
No. 1 to the Amended and Restated Credit Agreement as Exhibit A thereto.
     “Guarantee Requirement” means, at any time after the Rating Trigger Event,
the requirement that the Administrative Agent shall have received from each
Subsidiary Loan Party within the time periods specified in Section 5.10, either
(x) a counterpart of the Guarantee Agreement duly executed and delivered on
behalf of such Subsidiary Loan Party or (y) in the case of any Person that
becomes a Subsidiary Loan Party after the Rating Trigger Event that has not
executed a counterpart of the Guarantee Agreement pursuant to clause (x) above,
a supplement to



--------------------------------------------------------------------------------



 



5

the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Subsidiary Loan Party.
     “Liquidity” means the sum of (a) cash, cash equivalents and marketable
securities plus (b) amounts then available for borrowing under the revolving
credit facility and any other committed term loan or committed working capital
facility permitted under Section 6.01 and (c) amounts then available for
borrowing under any Securitization Transaction permitted under Section 6.01.
     “Loan Document Obligations” has the meaning assigned to such term in the
Guarantee Agreement.
     “Rating Trigger Event” means the first date on or after the Amendment No. 1
Effective Date on which the Borrower’s senior unsecured debt credit rating(s) by
(i) S&P and Moody’s are BB and Ba2, respectively, (ii) S&P is BB- or worse or
(iii) Moody’s is Ba3 or worse; provided that if Borrower has a facility rating
from either S&P and/or Moody’s relating to this facility, the Rating Trigger
Event shall be determined based on the facility rating of such rating agency as
opposed to the unsecured debt credit rating of such rating agency.
     For purposes of the foregoing, (i) if at any time on or after the Amendment
No. 1 Effective Date either Moody’s or S&P shall not have in effect a senior
unsecured debt credit rating for the Borrower or a credit facility rating (other
than by reason of the circumstances referred to in the following sentence), then
the Rating Trigger Event shall be deemed to have occurred at the first such time
no such rating existed and (ii) if any rating established or deemed to have been
established by Moody’s or S&P shall be changed (other than as a result of a
change in the rating system of either Moody’s or S&P), then such change in
rating shall be effective as of the date on which such change is first announced
by the rating agency making such change. If the rating system of Moody’s or S&P
shall change, or if either such rating agency shall cease to be in the business
of issuing senior unsecured ratings, the Borrower and the Required Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the non-availability of ratings from such rating agency and, pending
the effectiveness of any such amendment, the rating of such rating agency shall
be determined by reference to the rating most recently in effect from such
rating agency prior to such change or cessation.
     “Subsidiary Loan Party” means, on any date of determination, any Material
Subsidiary that is organized under the laws of a jurisdiction of the United
States of America, any State thereof or the District of Columbia.
     “Total Stockholders’ Equity” means the consolidated stockholders



--------------------------------------------------------------------------------



 



6

equity of the Borrower and its Subsidiaries as calculated in accordance with
GAAP.
     (j) Section 1.05 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     SECTION 1.05. Pro Forma Calculations. With respect to any period during
which any acquisition, sale, transfer or other disposition of any material
assets outside the ordinary course of business occurs, for purposes of
determining compliance with the covenants contained in Sections 6.12, 6.13,
6.14, 6.15 and/or 6.16, in each case, to the extent such Sections are in effect
as of the date of such determination, or for purposes of determining such
ratios, Consolidated EBITDA, Consolidated Cash Interest Expense, Total
Indebtedness and Shareholders Equity, calculations with respect to such period
shall be made on a Pro Forma Basis.
     (k) Section 5.01 of the Credit Agreement is hereby amended by replacing the
text “Sections 6.12 and 6.13” with “Sections 6.12, 6.13, 6.14, 6.15 and/or 6.16,
in each case, to the extent such Sections are in effect as of the date of such
determination” in paragraph (c) clause (ii) thereof.
     (l) Article V of the Credit Agreement is hereby amended by inserting the
following text as a new Section 5.10 to the Credit Agreement:
     Section 5.10. Additional Subsidiaries. (a) The Borrower will, within ten
Business Days after the occurrence of the Rating Trigger Event, (i) notify the
Administrative Agent thereof and (ii) cause the Guarantee Requirement to be
satisfied with respect to all domestic Material Subsidiaries and (b) if any
additional domestic Material Subsidiary is formed or acquired or any other
domestic Subsidiary is designated as a Material Subsidiary in accordance with
the proviso of the definition of “Material Subsidiary” after the Rating Trigger
Event, the Borrower will, within ten Business Days after such Subsidiary is
formed, acquired or so designated, notify the Administrative Agent thereof and
cause the Guarantee Requirement to be satisfied promptly with respect to such
Subsidiary unless the Administrative Agent determines that the cost of the
satisfaction of the Guarantee Requirement with respect thereto exceeds the value
afforded thereby; provided that the terms of this Section 5.10 shall not be
required to be satisfied with respect to any SPE Subsidiary or any Subsidiary
that is subject to any legal or, in the case of any special purpose or limited
purpose entity, any contractual restriction preventing or prohibiting it from
satisfying the Guarantee Requirement.
     (m) Section 6.01(a) of the Credit Agreement is hereby amended by replacing
the text “Sections 6.12 and 6.13” with “Sections 6.12, 6.13, 6.14,



--------------------------------------------------------------------------------



 



7

6.15 and/or 6.16, in each case, to the extent such Sections are in effect as of
the date of such determination”.
     (n) Section 6.01(c)(vi) of the Credit Agreement is hereby amended by
replacing “$250,000,000 at any time outstanding.” with “$150,000,000 at any time
outstanding; provided, that to the extent that the aggregate outstanding
Indebtedness in respect of the ship financing described in clause
(vii) immediately below is less than $75,000,000, then the $150,000,000
limitation set forth in this clause (vi) may be increased by the amount of the
excess of $75,000,000 minus such aggregate outstanding principal balance of such
ship financing indebtedness; and”.
     (o) Section 6.01(c) of the Credit Agreement is hereby amended by
(i) deleting the text “and” at the end of clause (v) and (ii) inserting the
following as a new Section 6.01(c)(vii):
     (vii) Indebtedness in respect of any financing or capital lease financing
secured exclusively by any of Borrower’s or its Subsidiaries’ sea vessels (and
related equipment) in an amount not to exceed $75,000,000 at any time
outstanding; provided, that to the extent that the aggregate outstanding
Indebtedness in respect of the Securitization Transactions described in clause
(vi) immediately above is less than $150,000,000, then the $75,000,000
limitation set forth in this clause (vii) may be increased by the amount of the
excess of $150,000,000 minus such aggregate outstanding principal balance of
such Securitization Transaction Indebtedness.
     (p) Section 6.02(vi) of the Credit Agreement is hereby amended by inserting
the following immediately following the text “Section 6.01(c)(vi)”:
     in an amount not to exceed $150,000,000; provided, that to the extent that
the aggregate outstanding secured Indebtedness in respect of the ship financings
described in clause (x) below is less than $75,000,000, then the $150,000,000
limitation set forth in this clause (vi) may be increased by the amount of the
excess of $75,000,000 minus such aggregate outstanding principal balance of such
secured ship financing Indebtedness; and
     (q) Section 6.02(x) of the Credit Agreement is hereby amended by
(i) replacing the text “ (x)” with “(xi)” at the beginning thereof and
(ii) replacing the text “$200,000,000” with “100,000,000”.
     (r) Section 6.02 of the Credit Agreement is hereby amended by inserting the
following as a new Section 6.02(x) to the Credit Agreement:
     (x) Liens existing or deemed to exist in connection with ship financing
Indebtedness described in Section 6.01(c)(vii) in an amount not to exceed
$75,000,000; provided, that to the extent that the aggregate



--------------------------------------------------------------------------------



 



8

outstanding secured Indebtedness in respect of the Securitization Transaction
described in clause (vi) above is less than $150,000,000, then the $75,000,000
limitation set forth in this clause (x) may be increased by the amount of the
excess of $150,000,000 minus such aggregate outstanding principal balance of
such secured Securitization Transaction Indebtedness; and
     (s) Section 6.08 of the Credit Agreement is hereby amended by (i) replacing
the text “or (ii)” with “, (ii)” and (ii) inserting “, or (iii) at any time
during the Amendment Period, the last twelve months Consolidated EBITDA is less
than $75,000,000.”
     (t) Section 6.12 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     Interest Expense Coverage Ratio. The Borrower will not permit the ratio of
(a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense, in each case
as of the last day of any fiscal quarter, beginning with the period ending
March 31, 2010, for the period of four consecutive fiscal quarters of the
Borrower ending on such date, to be less than the ratio set forth below opposite
such period:

          Period   Ratio
March 31, 2010
    1.00 to 1.00  
 
       
June 30, 2010
    1.25 to 1.00  
 
       
September 30, 2010
    1.50 to 1.00  
 
       
December 31, 2010
    1.75 to 1.00  
 
       
March 31, 2011 and thereafter
    2.00 to 1.00  

     (u) Section 6.13 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
     Minimum Consolidated EBITDA. The Borrower will not permit the Consolidated
EBITDA as of the last date of any fiscal quarter, beginning with the fiscal
quarter ending March 31, 2008, through the fiscal quarter ending December 31,
2010, for the period of four consecutive fiscal quarters of the Borrower ending
on such date, to be less than the amount set forth below opposite such date:

          Period   Minimum LTM Consolidated EBITDA
March 31, 2008
  $ 150,000,000  
 
       
June 30, 2008
  $ 20,000,000  
 
       
September 30, 2008
  $ 5,000,000  



--------------------------------------------------------------------------------



 



9

          Period   Minimum LTM Consolidated EBITDA
December 31, 2008
  $ 20,000,000  
 
       
March 31, 2009
  $ 40,000,000  
 
       
June 30, 2009
  $ 50,000,000  
 
       
September 30, 2009
  $ 60,000,000  
 
       
December 31, 2009
  $ 75,000,000  
 
       
March 31, 2010
  $ 100,000,000  
 
       
June 30, 2010
  $ 125,000,000  
 
       
September 30, 2010
  $ 150,000,000  
 
       
December 31, 2010
  $ 200,000,000  

     (v) Section 6.14 of the Credit Agreement is hereby amended by replacing the
text “SECTION 6.14” with “SECTION 6.17” at the beginning thereof.
     (w) Article VI of the Credit Agreement is hereby amended by inserting the
following text as a new Section 6.14 to the Credit Agreement:
     SECTION 6.14. Consolidated Net Leverage Ratio. The Borrower will not permit
the Consolidated Net Leverage Ratio as of the last date of any fiscal quarter,
beginning with the fiscal quarter ending March 31, 2011, for the period of four
consecutive fiscal quarters of the Borrower ending on such date, to exceed 4.25
to 1.00.
     (x) Article VI of the Credit Agreement is hereby amended by inserting the
following text as a new Section 6.15 to the Credit Agreement:
     SECTION 6.15. Capitalization Ratio. The Borrower will not permit the
Capitalization Ratio as of the last date of any fiscal quarter, beginning with
the fiscal quarter ending March 31, 2008, through the fiscal quarter ending
December 31, 2010, to exceed the percentage set forth below opposite such date:

          Date   Capitalization Ratio
March 31, 2008
    45 %
 
       
June 30, 2008
    45 %
 
       
September 30, 2008
    45 %
 
       
December 31, 2008
    45 %
 
       
March 31, 2009
    47.5 %
 
       
June 30, 2009
    47.5 %
 
       
September 30, 2009
    47.5 %
 
       
December 31, 2009
    47.5 %



--------------------------------------------------------------------------------



 



10

          Date   Capitalization Ratio
March 31, 2010
    50 %
 
       
June 30, 2010
    50 %
 
       
September 30, 2010
    50 %
 
       
December 31, 2010
    50 %

     (y) Article VI of the Credit Agreement is hereby Amended by inserting the
following text as a new Section 6.16 to the Credit Agreement:
     SECTION 6.16. Liquidity. The Borrower will not permit the Liquidity as of
the last date of any fiscal quarter, beginning with the fiscal quarter ending
March 31, 2008 through the fiscal quarter ending December 31, 2010 to be less
than $300,000,000, not less than $100,000,000 of which shall constitute
Liquidity comprised of unrestricted cash, unrestricted cash equivalents and
unrestricted marketable securities.
     (z) Article VII of the Credit Agreement is hereby amended by inserting the
following text as a new clause (n):
     (n) any guarantee obligation under any material Guarantee of the Loan
Document Obligations by a Subsidiary Loan Party pursuant to and in accordance
with the Guarantee Agreement shall cease to be in full force and effect (other
than in accordance with the terms of the Loan Documents);
          SECTION 3. Representations and Warranties. The Borrower represents and
warrants to the Administrative Agent and to each of the Lenders that:
     (a) This Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     (b) The representations and warranties of the Borrower set forth in the
Credit Agreement, (i) to the extent any such representation or warranty is
qualified by materiality, are true and correct and (ii) to the extent any such
representation or warranty is not so qualified, are true and correct in all
material respects, in each case, on and as of the date hereof (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties are true and correct as of
such earlier date).
     (c) Immediately before and after giving effect to this Amendment, no
Default shall have occurred and be continuing.



--------------------------------------------------------------------------------



 



11
          SECTION 4. Effectiveness. This Amendment shall become effective when
(a) the Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of the Borrower and the Required
Lenders, (b) the representations and warranties set forth in Section 3 hereof
are true and correct, (c) all fees required to be paid by the Borrower to the
Administrative Agent or the Lenders shall have been paid and (d)  all reasonable
invoiced fees, charges and disbursements of Cravath, Swaine & Moore LLP, counsel
to the Administrative Agent, submitted to the Borrower and required to be paid
or reimbursed by the Borrower under or in connection with this Amendment and the
Credit Agreement have been paid or reimbursed by the Borrower. Promptly upon the
effectiveness of this Amendment, the Administrative Agent shall provide written
notice to the Borrower thereof.
          SECTION 5. Amendment Fee. In consideration of the agreements of the
Lenders contained in this Amendment, the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that delivers an executed
counterpart of this Amendment at or prior to 3:00 p.m., New York time, on
February 14, 2008, an amendment fee (the “Amendment Fee”) in an amount equal to
0.15% of the sum of such Lender’s Revolving Exposure and unused Revolving
Commitment; provided that such Amendment Fee shall not be payable unless and
until all other conditions to the effectiveness to this Amendment as provided in
Section 4 above shall have been satisfied.
          SECTION 6. Credit Agreement. Except as expressly set forth herein,
this Amendment (a) shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Issuing Bank, the Administrative Agent or the Borrower under the
Credit Agreement or any other Loan Document and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Borrower to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.
After the date hereof, any reference in the Loan Documents to the Credit
Agreement shall mean the Credit Agreement as modified hereby.
          SECTION 7. Applicable Law; Waiver of Jury Trial. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH IN SECTIONS 9.09 AND 9.10 OF THE CREDIT AGREEMENT AS
IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.
          SECTION 8. Counterparts; Amendments. This Amendment may be executed in
two or more counterparts (which shall be captioned “Amendment No. 1 Signature
Page”), each of which shall constitute an original but all of which when taken
together shall constitute a single contract. Delivery of an executed counterpart
of a signature page of this Amendment by telecopy shall be effective as delivery
of a manually executed counterpart of this Amendment. Except as otherwise
permitted by Section 9.02 of the Credit Agreement, this Amendment may not be
amended nor may any

 



--------------------------------------------------------------------------------



 



12
provision hereof be waived except pursuant to a writing signed by the Borrower,
the Administrative Agent and the Required Lenders.
          SECTION 9. Headings. The Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first written above.

                  USG CORPORATION,
 
           
 
         
 
      By   /s/ Karen L. Leets
 
           
 
          Name: Karen L. Leets
 
          Title: Vice President and Treasurer

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.,     individually and as
Administrative Agent,
 
           
 
         
 
      By   /s/ Peter S. Predun
 
           
 
          Name: Peter S. Predun
 
          Title: Executive Director

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO AMENDMENT     NO. 1 AMONG USG CORPORATION,  
  THE LENDERS PARTY THERETO, AND     JPMORGAN CHASE BANK, N.A., AS    
ADMINISTRATIVE AGENT,
 
                Name of Institution:
 
                CITICORP USA, INC.      
 
           
 
         
 
      By   /s/ Lewis Fisher
 
           
 
          Name: Lewis Fisher
 
          Title: Vice President

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO AMENDMENT NO.1     AMONG USG CORPORATION,
THE LENDERS     PARTY THERETO, AND JPMORGAN CHASE     BANK, N.A., AS
ADMINISTRATIVE AGENT,
 
                Name of Institution:
 
                The Royal Bank of Scotland, plc      
 
           
 
         
 
      By   /s/ Peter Yetman
 
           
 
          Name: Peter Yetman
 
          Title: SVP

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG CORPORATION,
THE LENDERS     PARTY THERETO, AND JPMORGAN CHASE     BANK, N.A., AS
ADMINISTRATIVE AGENT,
 
                Name of Institution:
 
                GOLDMAN SACHS CREDIT PARTNERS L.P.      
 
           
 
         
 
      By   /s/ Mark Walton
 
           
 
          Name: Mark Walton
 
          Title: Authorized Signatory

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG CORPORATION,
THE LENDERS     PARTY THERETO, AND JPMORGAN CHASE     BANK, N.A., AS
ADMINISTRATIVE AGENT,
 
                Name of Institution:
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION      
 
           
 
         
 
      By   /s/ James R. Bednark
 
           
 
          Name: James R.
 
          Bednark
 
          Title: SVP

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO AMENDMENT NO.1     AMONG USG CORPORATION,
THE LENDERS     PARTY THERETO, AND JPMORGAN CHASE     BANK, N.A., AS
ADMINISTRATIVE AGENT,
 
                Name of Institution:
 
                FIFTH THIRD BANK      
 
           
 
         
 
      By   /s/ Joseph A. Wemhoff
 
           
 
          Name: Joseph A. Wemhoff
 
          Title: Vice President

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO AMENDMENT NO.1     AMONG USG CORPORATION,
THE LENDERS     PARTY THERETO, AND JPMORGAN CHASE BANK,     N.A., AS
ADMINISTRATIVE AGENT,
 
                Name of Institution:
 
                The Northern Trust Company      
 
           
 
         
 
      By   /s/ John E. Burda
 
           
 
          Name: John E. Burda
 
          Title: Vice President

[Amendment No.1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG
CORPORATION, THE LENDERS PARTY     THERETO, AND JPMORGAN CHASE BANK, N.A., AS  
  ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    Bank of America, N.A.          
 
               
 
             
 
      By   /s/ W. Thomas Barnett    
 
               
 
          Name: W. Thomas Barnett    
 
          Title: Senior Vice President    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG
CORPORATION, THE LENDERS PARTY     THERETO, AND JPMORGAN CHASE BANK, N.A.,    
AS ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    Union Bank of California, N.A.          
 
               
 
             
 
      By   /s/ David Thurber    
 
               
 
          Name: David Thurber    
 
          Title: Vice President    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO.     1 AMONG USG
CORPORATION, THE LENDERS     PARTY THERETO, AND JPMORGAN CHASE     BANK, N.A.,
AS ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    Bank of Montreal          
 
               
 
             
 
      By   /s/ Thomas E. McGraw    
 
               
 
          Name: Thomas E. McGraw    
 
          Title: Managing Director    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG
CORPORATION, THE LENDERS PARTY     THERETO, AND JPMORGAN CHASE BANK, N.A.,    
AS ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    MORGAN STANLEY BANK          
 
               
 
             
 
      By   /s/ Daniel Twenge    
 
               
 
          Name: Daniel Twenge    
 
          Title: Authorized Signatory    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG
CORPORATION, THE LENDERS PARTY     THERETO, AND JPMORGAN CHASE BANK, N.A., AS  
  ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    SUMITOMO MITSU BANKING CORPORATION          
 
               
 
             
 
      By   /s/ Leo Pagarigan    
 
               
 
          Name: Leo Pagarigan    
 
          Title: General Manager    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT     NO. 1 AMONG USG
CORPORATION, THE     LENDERS PARTY THERETO, AND JPMORGAN     CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    Calyon New York Bank          
 
               
 
             
 
      By   /s/ Brian Myers    
 
               
 
          Name: Brian Myers    
 
          Title: Manager Director    
 
               
 
             
 
      By   /s/ Robert Smith    
 
               
 
          Name: Robert Smith    
 
          Title: Manager Director    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG
CORPORATION, THE LENDERS PARTY     THERETO, AND JPMORGAN CHASE BANK, N.A., AS  
  ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    PNC Bank, National Association          
 
               
 
             
 
      By   /s/ Dorothy G.W. Brailer    
 
               
 
          Name: Dorothy G.W. Brailer    
 
          Title: Vice President    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1 AMONG USG    
CORPORATION, THE LENDERS PARTY THERETO, AND     JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    The Bank of Tokyo-Mitsubishi UFJ, Ltd.          
 
               
 
             
 
      By   /s/ Thomas Danielson    
 
               
 
          Name: Thomas Danielson    
 
          Title: Authorized Signatory    

[Amendment No. 1 Signature Page]

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1 AMONG USG CORPORATION,
THE LENDERS PARTY THERETO, AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT,
 
                    Name of Institution:
 
                    THE BANK OF NOVA SCOTIA          
 
               
 
             
 
      By   /s/ M.D. Smith    
 
               
 
          Name: M.D. Smith    
 
          Title: Director    

 



--------------------------------------------------------------------------------



 



                      SIGNATURE PAGE TO AMENDMENT NO. 1     AMONG USG
CORPORATION, THE LENDERS PARTY     THERETO, AND JPMORGAN CHASE BANK, N.A., AS  
  ADMINISTRATIVE AGENT,
 
                    Name of Institution:
 
                    Commerzbank AG, New York and Grand Cayman Branches          
 
               
 
             
 
      By   /s/ John Marlatt    
 
               
 
          Name: John Marlatt    
 
          Title: Senior Vice President    
 
             
 
      By   /s/ Graham Warning    
 
               
 
          Name: Graham Warning    
 
          Title: Assistant Vice President    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO AMENDMENT NO. 1 AMONG USG CORPORATION, THE
LENDERS PARTY THERETO, AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT,  
 
 
                Name of Institution:    
 
                NATIXIS New York Branch              
 
           
 
  By   /s/ Pieter van Tulder    
 
           
 
      Name: Pieter van Tulder    
 
      Title:   Managing Director    
 
           
 
  By   /s/ Nicolas Regent    
 
           
 
      Name: Nicolas Regent    
 
      Title:   Director    



--------------------------------------------------------------------------------



 



 

Exhibit A
To
Amendment No. 1 to Amended
and Restated Credit Agreement
Form of Guarantee Agreement
[Amendment No. 1 Signature Page]



--------------------------------------------------------------------------------



 



 

EXHIBIT A
 
GUARANTEE AGREEMENT
dated as of
[ ], 200[ ]
among
USG CORPORATION,
THE SUBSIDIARIES OF USG CORPORATION
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

          ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
        ARTICLE II

 
        Guarantee

 
       
SECTION 2.01. Guarantee
    2  
SECTION 2.02. Guarantee of Payment
    2  
SECTION 2.03. No Limitations
    3  
SECTION 2.04. Reinstatement
    3  
SECTION 2.05. Agreement To Pay; Subrogation
    3  
SECTION 2.06. Information
    4  
 
        ARTICLE III

 
        Indemnity, Subrogation and Subordination

 
       
SECTION 3.01. Indemnity and Subrogation
    4  
SECTION 3.02. Contribution and Subrogation
    4  
SECTION 3.03. Subordination
    4  
 
        ARTICLE IV

 
        Miscellaneous

 
       
SECTION 4.01. Notices
    5  
SECTION 4.02. Waivers; Amendment
    5  
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    6  
SECTION 4.04. Successors and Assigns
    6  
SECTION 4.05. Survival of Agreement
    6  
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
    7  
SECTION 4.07. Severability
    7  
SECTION 4.08. Right of Set-Off
    7  
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process
    8  
SECTION 4.10. WAIVER OF JURY TRIAL
    8  
SECTION 4.11. Headings
    8  
SECTION 4.12. Guarantee Absolute
    9  
SECTION 4.13. Termination or Release
    9  
SECTION 4.14. Additional Subsidiaries
    9  



--------------------------------------------------------------------------------



 



 

     
Schedules
   
 
   
Schedule I
  Guarantors
 
   
Exhibits
   
 
   
Exhibit I
  Form of Supplement



--------------------------------------------------------------------------------



 



 

     GUARANTEE AGREEMENT dated as of [ ], 200[ ] among USG CORPORATION, the
Subsidiaries of USG CORPORATION identified herein and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent.
     Reference is made to the Amended and Restated Credit Agreement dated as of
July 31, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among USG Corporation, a Delaware corporation (the
“Borrower”), the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Goldman Sachs Credit Partners L.P., as Syndication
Agent. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Subsidiary Parties are affiliates
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
     (b) The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.
     SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Claiming Party” has the meaning assigned to such term in Section 3.02.
     “Contributing Party” has the meaning assigned to such term in Section 3.02.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the Issuing Bank, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (e) the permitted
successors and assigns of each of the foregoing.



--------------------------------------------------------------------------------



 



2

     “Guarantors” means (a) the Subsidiaries identified on Schedule I and
(b) each other Subsidiary that becomes a party to this Agreement after the
Rating Trigger Event.
     “Obligations” means (a) the due and punctual payment by the Borrower of
(i) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower to any of the Guaranteed
Parties under the Credit Agreement and each of the other Loan Documents,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to the Credit Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.
ARTICLE II
Guarantee
     SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Obligations. Each
of the Guarantors further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. Each of the Guarantors waives presentment to, demand
of payment from and protest to the Borrower or any other Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.
     SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Guaranteed Party in favor of
the Borrower or any other Person.



--------------------------------------------------------------------------------



 



3

     SECTION 2.03. No Limitations. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.13, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any other Guaranteed
Party to assert any claim or demand or to enforce any right or remedy under the
provisions of any Loan Document or otherwise; (ii) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement; (iii) the release of any security, if any,
held by the Administrative Agent or any other Guaranteed Party for the
Obligations or any of them; (iv) any default, failure or delay, wilful or
otherwise, in the performance of the Obligations; (v) any law or regulation of
any jurisdiction or any other event affecting any term of a guaranteed
obligation; or (vi) any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the payment in full in
cash of all the Obligations).
     (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Obligations
have been paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election may operate, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Guarantor against the Borrower or any other Loan Party, as the case may be,
or any security.
     SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Guaranteed Party upon the bankruptcy or reorganization of the Borrower, any
other Loan Party or otherwise.
     SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any



--------------------------------------------------------------------------------



 



4

other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, upon the failure of the Borrower or any other Loan Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Obligation. Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
     SECTION 2.06. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Guaranteed Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.
ARTICLE III
Indemnity, Subrogation and Subordination
     SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment of an
obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.
     SECTION 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.03) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation and such
other Guarantor (the “Claiming Party”) shall not have been fully indemnified by
the Borrower as provided in Section 3.01, the Contributing Party shall indemnify
the Claiming Party in an amount equal to the amount of such payment multiplied
by a fraction of which the numerator shall be the net worth of the Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Guarantors on the date hereof (or, in the case of any Guarantor becoming
a party hereto pursuant to Section 4.14, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Party making any
payment to a Claiming Party pursuant to this Section 3.02 shall be subrogated to
the rights of such Claiming Party under Section 3.01 to the extent of such
payment.
     SECTION 3.03. Subordination. (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 3.01 and
3.02



--------------------------------------------------------------------------------



 



5

and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the payment in full in cash of
the Obligations. No failure on the part of the Borrower or any Guarantor to make
the payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
     (b) Each Guarantor hereby agrees that all Indebtedness owed by it to any
other Subsidiary that is not a Subsidiary Loan Party shall be fully subordinated
to the payment in full in cash of the Obligations.
ARTICLE IV
Miscellaneous
     SECTION 4.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Guarantor shall be given to it in care of the Borrower as
provided in Section 9.01 of the Credit Agreement.
     SECTION 4.02. Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 4.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 9.02 of the Credit Agreement.





--------------------------------------------------------------------------------



 



6

          SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 9.03 of the Credit Agreement.
          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Guarantor jointly and severally agrees to indemnify
the Administrative Agent and the other Indemnitees (as defined in Section 9.03
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all out-of-pocket losses, claims, damages, liabilities and related
reasonable expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, the execution, delivery
or performance of this Agreement or any claim, litigation, investigation or
proceeding relating to this Agreement or any instrument contemplated hereby,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby. The provisions of this Section 4.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any other Guaranteed Party. All amounts due under this Section 4.03 shall be
payable not later than three Business Days after written demand therefor setting
forth the basis for such claim in reasonable detail.
          SECTION 4.04. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Guarantor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          SECTION 4.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
Lender or on its behalf and notwithstanding that the Administrative Agent, the
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the



--------------------------------------------------------------------------------



 



7

principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.
          SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective as to any Loan Party
when a counterpart hereof executed on behalf of such Loan Party shall have been
delivered to the Administrative Agent and a counterpart hereof shall have been
executed on behalf of the Administrative Agent, and thereafter shall be binding
upon such Loan Party and the Administrative Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Administrative Agent and the other Guaranteed Parties and their respective
successors and assigns, except that no Loan Party shall have the right to assign
or transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
          SECTION 4.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          SECTION 4.08. Right of Set-Off. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement owed to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section 4.08 are in addition to other rights and remedies (including other
rights of set-off) which such Lender may have.



--------------------------------------------------------------------------------



 



8

          SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 4.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 4.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.10.
          SECTION 4.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this



--------------------------------------------------------------------------------



 



9

Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 4.12. Guarantee Absolute. All rights of the Administrative
Agent hereunder and all obligations of each Guarantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Obligations, or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Obligations or this Agreement
(other than the payment in full, in cash, of the Obligations).
          SECTION 4.13. Termination or Release. (a) This Agreement and the
Guarantees made herein shall terminate when all the Obligations have been paid
in full, in cash, and the Lenders have no further commitment to lend under the
Credit Agreement, the LC Exposure has been reduced to zero and the Issuing Bank
has no further obligations to issue Letters of Credit under the Credit
Agreement.
          (b) A Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Guarantor ceases to be a Subsidiary of the
Borrower; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.
          (c) In connection with any termination or release pursuant to
paragraph (a) or (b) of this Section 4.13, the Administrative Agent shall
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 4.13
shall be without recourse to or warranty by the Administrative Agent.
          SECTION 4.14. Additional Subsidiaries. Pursuant to Section 5.10 of the
Credit Agreement, each domestic Material Subsidiary of a Loan Party that was not
in existence or not a Material Subsidiary on the date of the Rating Trigger
Event is required to enter in this Agreement as a Guarantor upon becoming such a
domestic Material Subsidiary unless the Administrative Agent determines that the
cost of the satisfaction of the Guarantee Requirement with respect thereto
exceeds the value afforded hereby; provided that the terms of this Section 4.14
shall not be required to be satisfied with respect to any SPE Subsidiary or any
Subsidiary that is subject to any legal or, in the case of any special purpose
or limited purpose entity, any contractual restriction preventing or prohibiting
it from satisfying the Guarantee Requirement. Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Exhibit I



--------------------------------------------------------------------------------



 



10

hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein. The execution and
delivery of any such instrument shall not require the consent of any other Loan
Party hereunder. The rights and obligations of each Loan Party hereunder shall
remain in full force and effect notwithstanding the addition of any new Loan
Party as a party to this Agreement.



--------------------------------------------------------------------------------



 



11

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

                      USG CORPORATION,    
 
               
 
      by        
 
         
 
  Name:    
 
            Title:    



--------------------------------------------------------------------------------



 



12

                      EACH OF THE SUBSIDIARIES         LISTED ON SCHEDULE I
HERETO,    
 
               
 
      by        
 
         
 
 Name:    
 
           Title: In the capacity listed on Schedule I corresponding to such
Subsidiary    



--------------------------------------------------------------------------------



 



13

                      JPMORGAN CHASE BANK, N.A., AS         ADMINISTRATIVE
AGENT,    
 
               
 
      by        
 
         
 
 Name:    
 
           Title:    



--------------------------------------------------------------------------------



 



Schedule I to the
Guarantee Agreement
GUARANTORS

          Company   Title of Karen L. Leets with respect to such Company



--------------------------------------------------------------------------------



 



Exhibit I to the
Guarantee Agreement
     SUPPLEMENT NO. ___dated as of , to the Guarantee Agreement dated as of [ ],
200[ ] among USG CORPORATION, a Delaware corporation (the “Borrower”), each
subsidiary of the Borrower listed on Schedule I thereto (each such subsidiary
individually a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”; the Subsidiary Guarantors, and the Borrower are referred to
collectively herein as the “Guarantors”) and JPMORGAN CHASE BANK, N.A., a New
York banking corporation (“JPMCB”), as Administrative Agent (in such capacity,
the “Administrative Agent”).
          A. Reference is made to the Amended and Restated Credit Agreement
dated as of July 31, 2007 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto, JPMCB, as Administrative Agent and Goldman Sachs Credit
Partners L.P., as Syndication Agent.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement referred to therein.
          C. The Guarantors have entered into the Guarantee Agreement in order
to induce the Lenders to make Loans and the Issuing Bank to issue Letters of
Credit. Section 4.14 of the Guarantee Agreement provides that additional
Subsidiaries of the Borrower may become Guarantors under the Guarantee Agreement
by execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee Agreement in order to induce the Lenders to make additional
Loans and the Issuing Bank to issue additional Letters of Credit and as
consideration for Loans previously made and Letters of Credit previously issued.
          Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 4.14 of the Guarantee Agreement,
the New Subsidiary by its signature below becomes a Guarantor under the
Guarantee Agreement with the same force and effect as if originally named
therein as a Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a “Guarantor” in the Guarantee Agreement
shall be deemed to include the New Subsidiary. The Guarantee Agreement is hereby
incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Administrative Agent and the other Guaranteed Parties that this Supplement has
been



--------------------------------------------------------------------------------



 



2

duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
          SECTION 4. Except as expressly supplemented hereby, the Guarantee
Agreement shall remain in full force and effect.
          SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in Section 4.01 of the Guarantee Agreement.
          SECTION 8. The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.



--------------------------------------------------------------------------------



 



3

          IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.

                      [NAME OF NEW SUBSIDIARY],    
 
               
 
      by        
 
         
 
 Name:    
 
           Title:    
 
                    JPMORGAN CHASE BANK, N.A.,         AS ADMINISTRATIVE AGENT  
 
 
               
 
      by        
 
         
 
 Name:    
 
           Title:    